DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160027592 A1 (Shimamoto).
Regarding claim 1, Shimamoto discloses an electrolyte solution comprising lithium ethyl sulfate (P65-67), 
the lithium ethyl sulfate being present in an amount of 0.001 to 5% by mass relative to the electrolyte solution (P68), a larger range than the claimed 0.1 to 2.0%.  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a lithium ethyl sulfate concentration of 0.1 to 2.0 mass%, as a routine optimization, given that the claimed range falls entirely within the range disclosed by Shimamoto. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Shimamoto does not explicitly teach ethyl sulfate. Shimamoto teaches lithium ethyl sulfate (a salt) which dissociates in a solvent to produce lithium ions and ethyl sulfate. Shimamoto teaches that the lithium ethyl sulfate is dissolved in cyclic carbonates, wherein ethylene carbonate and propylene carbonate are suitable (P191). 
The instant invention also teaches lithium ethyl sulfate dissolved in cyclic carbonates (P29 of the PGPUB) with ethylene carbonate and propylene carbonate among the preferred cyclic carbonates (P31). The degree of dissociation of a salt is a property that results from the selected salt and solvent. This interpretation is supported by P126 which suggests that the solvent selection affects the degree of dissociation. 
Given that Shimamoto uses the same lithium ethyl sulfate salt and ethylene carbonate or propylene carbonate solvents as the instant invention, with a salt concentration that encompasses the claimed concentration, the electrolyte solution of Shimamoto must also have ethyl sulfate ions in the same concentration as the claimed ethyl sulfate. Thus, Shimamoto reads on the claim limitation of the lithium ethyl sulfate and the ethyl sulfate giving a mass ratio of the lithium ethyl sulfate to the ethyl sulfate of 80 to 1500. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01).
Regarding claim 3, Shimamoto teaches LiPF6 and LiBF4 as suitable electrolyte salts (P241-242). 
Regarding claim 4-5, Shimamoto teaches a lithium battery (P260), which is an electrochemical device.
Regarding claims 6 and 8, Shimamoto teaches that a lithium secondary battery has been used as a power source in electronic devices (“a module”) (P3). Therefore, it would have been obvious to use the battery of Shimamoto in a module for the purpose of powering an electronic device. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160027592 A1 (Shimamoto) as applied to at least claim 1 above, and further in view of US 20150303514 A1 (Nakamoto). 
Regarding claim 2, Shimamoto does not disclose ethanol. 
In the same field of endeavor, Nakamoto discloses a nonaqueous electrolyte with a cyclic carbonate that can be fluoridated (P38-39). Nakamoto further teaches ethanol as an alcohol additive (P33), wherein the molar ratio of alcohol is more than 1 with respect to fluoride ions (P9). Nakamoto teaches that the alcohol stabilizes fluoride ions (P30). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add ethanol to the electrolyte solution of Shimamoto, with the expectation that such an addition would stabilize fluoride ions. 
Shimamoto teaches that hydrogen fluoride is in the electrolytic solution (P54), thus there are fluoride ions, but Shimamoto is silent as to the concentration of fluoride ions. Given that the instant invention and modified Shimamoto both teach nonaqueous electrolytes with the same solvents, salts, and lithium ethyl sulfate additive, it would have been obvious to select an ethanol concentration of 1.0×10−3 to 1000 ppm relative to the electrolyte solution, as a routine optimization. One of ordinary skill in the art would have been motivated to select such a range to use the ethanol taught by Nakamoto in a concentration suitable for stabilizing the fluoride ions disclosed by Shimamoto. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Claims 1, 3-6, 8 are alternately rejected under 35 U.S.C. 103 as being unpatentable over US 20160027592 A1 (Shimamoto) in view of US 6265106 B1 (Gan).
Regarding claim 1, Shimamoto discloses an electrolyte solution comprising lithium ethyl sulfate (P65-67), 
the lithium ethyl sulfate being present in an amount of 0.001 to 5% by mass relative to the electrolyte solution (P68), a larger range than the claimed 0.1 to 2.0%.  
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to select a lithium ethyl sulfate concentration of 0.1 to 2.0 mass%, as a routine optimization, given that the claimed range falls entirely within the range disclosed by Shimamoto. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
 Shimamoto does not explicitly disclose ethyl sulfate. 
In the same field of endeavor, Gan also discloses a nonaqueous electrolyte with a sulfate additive, wherein the solvent is propylene carbonate, a chain carbonate (title and abstract), and the salt is LiPF6 or LiBF4 (col. 6, lines 41-53). Gan further teaches mono-ethyl sulfate (“ethyl sulfate”) as an additive, which contributes to a good passivation layer (col. 7, lines 64-67, col. 8, line 20). Gan teaches that the concentration of the additive is between 0.001M to 0.20M (col. 9, lines 11-15), which is a range that overlaps with the claimed mass ratio of lithium ethyl sulfate to ethyl sulfate of 80 to 1500.
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add ethyl sulfate as an additive to the electrolyte solution of Shimamoto, with a mass ratio of lithium ethyl sulfate to ethyl sulfate of 80 to 1500, with the expectation that such an addition would contribute to a good passivation layer. The court has held that combining prior art elements according to known methods to yield predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale A). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05).
Regarding claim 3, Shimamoto teaches LiPF6 and LiBF4 as suitable electrolyte salts (P241-242). 
Regarding claim 4-5, Shimamoto teaches a lithium battery (P260), which is an electrochemical device.
Regarding claims 6 and 8, Shimamoto teaches that a lithium secondary battery has been used as a power source in electronic devices (“a module”) (P3). Therefore, it would have been obvious to use the battery of Shimamoto in a module for the purpose of powering an electronic device. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20160027592 A1 (Shimamoto) in view of US 6265106 B1 (Gan) as applied to at least claim 1 above, and further in view of US 20150303514 A1 (Nakamoto). 
Regarding claim 2, modified Shimamoto does teach disclose ethanol. 
In the same field of endeavor, Nakamoto discloses a nonaqueous electrolyte with a cyclic carbonate that can be fluoridated (P38-39). Nakamoto further teaches ethanol as an alcohol additive (P33), wherein the molar ratio of alcohol is more than 1 with respect to fluoride ions (P9). Nakamoto teaches that the alcohol stabilizes fluoride ions (P30). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to add ethanol to the electrolyte solution of Shimamoto, with the expectation that such an addition would stabilize fluoride ions. 
Shimamoto teaches that hydrogen fluoride is in the electrolytic solution (P54), thus there are fluoride ions, but Shimamoto is silent as to the concentration of fluoride ions. Given that the instant invention and modified Shimamoto both teach nonaqueous electrolytes with the same solvents, salts, and lithium ethyl sulfate additive, it would have been obvious to select an ethanol concentration of 1.0×10−3 to 1000 ppm relative to the electrolyte solution, as a routine optimization. One of ordinary skill in the art would have been motivated to select such a range to use the ethanol taught by Nakamoto in a concentration suitable for stabilizing the fluoride ions disclosed by Shimamoto. 
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729